       Case 7:21-cv-00048-HL-TQL Document 6 Filed 09/13/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

 EUGENE WALKER,                                     *

                      Plaintiff,                    *
 v.                                                     Case No. 7:21-CV-48(HL)
                                                    *
 DOMINICK TYLER,
                                                    *
                   Defendant.
 ___________________________________                *


                                      JUDGMENT

      Pursuant to this Court’s Order dated September 13, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 13th day of September, 2021.

                                            David W. Bunt, Clerk


                                            s/ Robin L. Walsh, Deputy Clerk
